Crawford App. No. 3-06-23, 2007-Ohio-4931. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Journal Entry filed November 30, 2007:
“Is the holding in State v. Pelfrey, 112 Ohio St.3d 422, applicable to charging statutes that contain separate sub-parts with distinct offense levels?”
O’Connor, O’Donnell, and Lanzinger, JJ., dissent.
The conflict ease is State v. Kepiro, Franklin App. No. 06AP-1302, 2007-Ohio-4593.
Sua sponte, cause consolidated with 2007-2030, State v. Sessler, Crawford App. No. 3-06-23, 2007-Ohio-4931.